Order affirmed, without costs. The remission by the Appellate Division to the Superintendent of Insurance was expressly intended to afford a mechanism for rehearing the license revocation proceeding to consider the facts on which the Secretary of State granted petitioner a real estate broker’s license and was addressed to the Superintendent’s statement that he did not have power to grant a rehearing. The remission for this limited purpose does not impair the free exercise of the Superintendent’s statutory authority. The power of the Appellate Division to remit for such further inquiry is the only question open on this appeal.
Concur: Chief Judge Fuu> and Judges Burke, Soxleppi, Bergan, Breitel, Jasen and Gebson.